Exhibit 10.7

Mobile Data Corp.
 
2033 Gateway Place, 5th Floor
San Jose, California
95110


August 4, 2011


BEET Company Ltd.
90 Main Street
Road Town, Tortola
British Virgin Islands
 
Attention:  Soha Hamdan
 
 

Dear Ms. Hamdan:


Re:  BEET Company Ltd. (“BEET”) – Asset Purchase


This letter will confirm our numerous discussions concerning the proposed
purchase of the assets of the business of BEET, including all software rights to
the LiveJive Broadcaster Software, the domain name livejive.com, intellectual
property, equipment, and technology used in and related to the business of BEET,
and including any related technology or Facebook applications to be developed
(collectively, the “Asset” or the “Assets”).


This Letter Agreement sets forth the terms and conditions of the proposed
purchase, which, when accepted by BEET, will form a binding agreement between
us, such agreement to be embodied in due course in a more formal agreement (the
“Formal Agreement”).


Background


For the purposes of our proposed acquisition, we have each relied upon the
following information:


(a)
BEET is a BVI limited liability company duly organized and validly subsisting;



(b)
Mobile Data Corp. is a Nevada company duly organized and validly subsisting and
is a SEC reporting company in good standing;



(c)
BEET is the sole owner of the Assets;



(d)
BEET is, at the time of entering into this agreement, the recorded holder and
beneficial owner of the Assets, free and clear of all liens, encumbrances,
assignments, mortgages, actions, and charges of any kind held by any person or
persons, corporations, or government bodies against the Assets, and no taxes or
payments are due in respect of any thereof; and



(e)
there are no options, rights or other agreements to purchase the Assets, and
BEET has not granted anyone else the right to purchase all or some of the
Assets.

 
 
 
Exhibit 10.7 - Page - 1

--------------------------------------------------------------------------------

 

 
Proposed Acquisition


Based on the foregoing information, we agree as follows:


1.
We will purchase from BEET all of the Assets.  Included in the Assets  at the
time of purchase will be all copyrights, trademarks, patents, designs, know-how,
trade secrets, equipment, and contracts that embody in whole or in part the
Assets.



2.
The aggregate purchase price of the Assets will be up to a maximum of US$250,000
payable in 2.5 million restricted common shares of Mobile Data Corp. at a deemed
price of $0.05 per share and an annual royalty payment of 20% of the gross
revenues generated by Mobile Data Corp. in the use of the Assets in its
business.  The 2.5 million restricted common shares will be issued within 10
business days of the signing of the Formal Agreement.



3.
It is understood that contained in the Formal Agreement will be the normal and
usual covenants and warranties for a transaction of this nature, including among
other things, but without limitation, the ownership of the Assets and the right
of BEET to sell the Assets.  The Formal Agreement will also disclose and contain
warranties concerning, without limitation, the nature of ownership of and good
title to the Assets; the holdings of permits, licences, consents and authorities
necessary for the use of the Assets; all contracts and other obligations dealing
with the Assets; and all outstanding guarantees and performance bonds attached
to the Assets.



4.
The Formal Agreement will also contain customary conditions precedent to
closing, including, without limitation, the following:



a.  
We will conduct our due diligence on the Assets and evaluate the Assets and
obtain satisfactory results from our due diligence and evaluation.



b.  
We will complete the due diligence and evaluation within 30 calendar days of the
date this Letter Agreement is accepted by BEET.



c.  
BEET will obtain any required consents for the transfer of title of the Assets.



d.  
We will enter into a management agreement with BEET to provide services to us
for the purpose of developing the Assets and any new technology or improvements
to the Assets for as long as we are the legal and beneficial owner of the Assets
subject to the terms and conditions of such management agreement.



 
The Formal Agreement will provide that if these conditions are not fulfilled or
waived prior to closing, the obligations of the parties thereunder will be null
and void unless the fulfilment of any such condition was not reasonably capable
of being performed.



5.
Pending the closing of the transaction, we and our representatives will have, at
reasonable times and with minimal disruption, access to BEET and to its books
and records, financial and operating data, material contracts and other
information with respect to the business as we will reasonably request.



6.
All information will be kept confidential and will be divulged by the parties
only to their respective principals and professional advisors.

 
 
 
Exhibit 10.7 - Page - 2

--------------------------------------------------------------------------------

 

 
7.
Prior to execution of the Formal Agreement and so long as negotiations on this
proposal continue and are being pursued in good faith, BEET agrees neither to
solicit expressions of interest nor offers from any other parties concerning the
sale of the Assets nor to negotiate same or to take any steps in furtherance
thereof.



Miscellaneous


8.
Each of the parties hereby will pay their own costs, expenses and fees
(including, without limitation, legal counsel) incurred in connection with the
preparation, execution and the consummation of this Letter Agreement and the
Formal Agreement.



9.
This Letter Agreement and the Formal Agreement will be interpreted in accordance
with the laws of the State of Nevada and will enure to the benefit of and be
binding upon us and BEET and our respective heirs, successors and permitted
assigns.



10.
All parties agree to sign such further and other deeds and documents, including
without limitation, the Formal Agreement and to give such further and other
assurances as may be necessary to fully implement this Letter Agreement.



11.
If the foregoing accurately sets forth your understanding of our agreement,
please sign this Letter Agreement where indicated below which will then form a
binding agreement among us, subject only to the terms and conditions
aforesaid.  We will then immediately begin our due diligence and preparation of
the Formal Agreement.





Yours truly,


Mobile Data Corp.


Per:      /s/ Steven
Cozine                                                                                                          c/s

  Steven Cozine - President






ACCEPTED AND AGREED TO THIS                         4TH            DAY OF
AUGUST, 2011:




BEET Company Ltd


Per:        /s/ Soha Hamdan

  Soha Hamdan - President
 
 
 
Exhibit 10.7 - Page - 3

--------------------------------------------------------------------------------

 

 
 

--------------------------------------------------------------------------------

 